Citation Nr: 0524456
Decision Date: 06/07/05	Archive Date: 09/19/05


BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-34 697A	)	DATE JUN 07 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Evaluation of service-connected scar on the left middle finger, currently evaluated as 0 percent disabling (noncompensable).



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


 INTRODUCTION

The veteran served on active duty from June 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for status post incision and drainage of left middle finger, evaluated as 0 percent disabling (noncompensable) effective April 17, 2001.  


FINDING OF FACT

The veteran has a scar on his left middle finger that is painful on examination.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 10 percent, and no more, for superficial scar on his left middle finger are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2002 and 2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Initial Evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  The veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran argues that an increased evaluation is warranted for a scar on the left middle finger, currently evaluated as 0 percent disabling (noncompensable).  

The history of the veterans left middle finger scar, see 38 C.F.R. § 4.1, includes service medical records showing that he was treated for a furuncle of the left middle finger in service in 1968.  Treatment included irrigation, aspiration, and ampicillin.  The veteran asserts that the scar from the furuncle is tender when bumped and that the scar tends to dry out easily and split.

The veterans service-connected scar has been rated under Diagnostic Code (DC) 5226-7805.  Under 38 C.F.R. § 4.118, DC 7803, 7804, and 7805 (as in effect prior to August 30, 2002), superficial scars that are poorly nourished with repeated ulceration or when tender and painful on objective demonstration will be rated as 10 percent disabling.  Other scars will be rated on limitation of function of the part affected.  

The relevant medical evidence includes a VA progress note from February 2001, a VA examination report from March 2002, a VA radiological report from April 2002, and a VA Hand, Thumb, and Fingers examination report from January 2005.

The February 2001 VA progress note showed that the veteran stated his middle finger on his left hand hurt him occasionally.  The VA examination report from March 2002 characterized the veterans left middle finger injury as status post incision and drainage of a left middle finger in September 1968.

The VA radiological report from March 2002 showed no significant abnormality of the left middle finger.  Finally, the January 2005 VA Hand, Thumb, and Fingers examination report showed objective findings of a scar, distal left middle finger medially next to the nail, that was very difficult to see, 1cm by 1mm, flat, skin colored, and tender, and on the other (lateral) side of the distal left middle finger next to the nail 5mm by 1mm, flat, light, and nontender.  The examiner further found that there was no adherence of the scar to underlying tissue, that there was no ulceration of the skin of the scar, and that that there was no limitation of function caused by the scar.

The Board initially notes that the regulations for evaluation of skin disabilities were revised, effective on August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the veteran is entitled to the most favorable of the versions of a regulation that was revised during the appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a.  Therefore, the Board will address whether: (1) the veteran is entitled to a higher rating under the old criteria and (2) whether the veteran is entitled to a higher rating under either the old or the new criteria.  It is noted that the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

Under 38 C.F.R. § 4.118, DC 7804 (as in effect prior to August 30, 2002) scars, superficial, tender and painful on objective demonstration warrant a 10 percent rating.  The 10 percent rating will be assigned, when the requirements are met, even though the location may be on the tip of finger or toe, and the rating may exceed the amputation value for the limited involvement.

Under 38 C.F.R. § 4.118, DC 7804 (as in effect August 30, 2002, and thereafter) scars, superficial, painful on examination warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

The Board finds that a 10 percent evaluation for the veterans service-connected left middle finger scar is warranted.  The January 2005 VA Hand, Thumb and Fingers examination showed that the veteran had a superficial scar on his left middle finger that was tender on examination.  As such, the criteria for a 10 percent evaluation under both the old and new DC 7804 are met.  Under both the new and old regulations the highest schedular rating available for scars, that are painful or tender upon examination, is 10 percent, and a higher evaluation is therefore impossible under DC 7804.

A higher evaluation is not warranted under any other potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Since the veterans left middle finger scar is not deep, does not cause limited motion, is not of a large area, and is not unstable, Diagnostic Codes 7801, 7802, and 7803 do not provide a basis for an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.118a, DCs 7801, 7802, and 7803 (2004).

In this case Diagnostic Code 7805 was unchanged by the August 2002 amendments, and the Board finds that an evaluation exceeding 10 percent is not warranted under either the new or the old regulation.  There is no medical evidence to show that any body part had a limitation of function secondary to the veterans scar.  See 38 C.F.R. § 4.118a, DC 7805 (2004).

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  However, there is no competent evidence that the condition causes "marked" interference with employment or requires frequent hospitalizations or otherwise produces unrecognized impairment suggesting extraschedular consideration is indicated.

II.  VCAA

There has recently been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA cannot assist in the development of a claim that is not well grounded).  The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA was implemented with the adoption of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in a letter, dated in July 2001, the veteran was notified of the VCAA, and of his duties to obtain evidence.  Furthermore, as the Board has granted the veterans claim for a higher initial evaluation, a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

A 10 percent evaluation for a scar on the left middle finger is granted, subject to provisions governing the payment of monetary benefits.


	                        ____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7272), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	









